Citation Nr: 1818920	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-39 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and from March 1982 to May 1983.  This matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported he received treatment for high blood pressure in 1978 before basic training at Ft. Jackson, and that he received treatment for stress and depression, which he claimed may have caused his high blood pressure, from 1982 to 1983 at Ft. Campbell.  Additionally, the Veteran reported that prior to receiving treatment at the Montgomery VA Medical Center in 1998, he received treatment for his hypertension at St. Margaret Hospital and the Lister Hill Clinic in Montgomery, Alabama.  However, after a review of the claims file, the Board cannot locate any of the records described above, and it does not appear that the RO has yet attempted to obtain them.  

Thus, it appears there are outstanding service and private treatment records that are relevant to the Veteran's claim, and a remand is necessary in order to attempt to obtain these records and any other outstanding VA or private treatment records.  See 
38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain through official sources any of the Veteran's service treatment records that are not currently associated with the claims file, to particularly include any records from Ft. Jackson in 1978 and from Ft. Campbell from 1982 to 1983.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified.  

2.  Obtain any and all VA treatment records from the Augusta, Birmingham, Tuskegee, Memphis, and Montgomery VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

3.  After securing the necessary releases, attempt to obtain the outstanding treatment records from St. Margaret Hospital and the Lister Hill Clinic in Montgomery, Alabama, or any other outstanding private treatment records for the Veteran's hypertension.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

4.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




